DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 11/23/2020 has been entered.  Claims 1, 15 and 18-21 have been amended, claim 6 and 11 have been canceled and new claims 22 and 23 have been added.  Therefore, claims 1-5, 7-10 and 12-23 are now pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, it is not clear what makes the control signal “a proportional control signal” when the first circuit and the second circuit are communicatively coupled as recited in the claim and what the applicant is considering.  Appropriate correction is required. 
Regarding claim 19, it is not clear what makes the control signal “a predetermined ramping control signal” when the first circuit and the second circuit are communicatively coupled as recited in the claim and what the applicant is considering.  Appropriate correction is required. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Albright et al. (US 2006/0214506 A1). 
Regarding claim 1, Albright et al. discloses a brake control unit (note figs. 1A-9 and [0025]) for (intended of use) controlling brakes of a towed vehicle comprising: 
a dash mount unit (10) comprising: 
a body (note the structure of the control unit 10 in fig. 1A) comprising an accelerometer (note [0042]-[0043]) and a first processor (note 300 and [0036]) to determine braking characteristics for controlling the brakes of the towed vehicle (note [0028]); 
an input device (note switches 250) extending from the body; and 
a display device (210) disposed within the input device; and 
an under dash mount unit communicatively coupled to the dash mount unit (although not shown but note that each of the towing vehicle and the towed vehicle includes separate main electronic control device (ECU) that are connected to the dash mount unit 10 via the communication bus of the dash mount unit 10 disclosed in [0025], [0026], [0028], [0031]-[0032], 
wherein the under dash mount unit is separate from the body of the dash mount unit (note [0026] disclose the control unit can be installed in the dashboard of the towing vehicle, much like a car radio is, and thus it is understood that the dash mount unit is separate from the under dash mount unit).
Re-claim 9, Albright et al. discloses the dash mount unit (note fig. 1A) comprises a dash mount circuit board (note [0036]), and wherein the accelerometer (note [0042]-[0043]), the processor (300), the display (note 210, 220, 230 in fig. 2), and the input device (note 250) are coupled to the dash mount circuit board (note figs. 1A-1B).
Re-claim 10, Albright et al. discloses the dash mount unit is coupled to the under dash mount unit via at least one of a serial peripheral interface bus or an Inter-Integrated Circuit bus (note the communication bus interface 130 or other various interfaces including power MOSFET disclosed in [0025], [0026], [0031]-[0032], [0056], [0057], [0069] and [0073]).
Re-claim 12, Albright et al. discloses the main control board comprises a power circuit that operatively sends power to trailer brakes (note POWER MOSFET in [0069]).
Re-claim 13, Albright et al. discloses the power circuit comprises a main MOSFET and a power MOSFET in series with the main MOSFET (note POWER MOSFET in [0069]).
Re-claim 14, Albright et al. discloses the power MOSFET is switched to an off condition in response to detection of a short, improper connection, or improper gate voltage (note safety characteristics built in with control unit as disclosed in [0064], [0065], [0067]-[0069]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (US 2006/0214506 A1) in view of Montalvo et al. (US 7,342,186 B2) and Montalvo (US 7,462,795 B2).
Regarding claims 2-3, Albright et al. discloses all claimed limitations as set forth above including the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the input device comprise a hollow shaft potentiometer.  However, each of Montalvo et al. and Montalvo discloses a module (note 10 of Montalvo et al. ‘186 and Montalvo ‘795) with a rotary control knob (note 16 of Montalvo et al. ‘186 and 12 of Montalvo ‘795) extending out of the housing of the module and a ring type potentiometer (note 18 of Montalvo et al. ‘186 and 14 of Montalvo ‘795) surrounding a base of the rotary knob within the housing of the module, wherein the rotary control knob includes a center push button actuator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the input device of the Albright et al. to be a rotary knob with a hollow shaft potentiometer as taught each of Montalvo et al. and Montalvo is an engineering design choice as such knob will provide smooth operation of the device while making it easier to use for the user.    
Re-claims 4-5, the modified device of Albright et al. discloses all claimed limitations as set forth above including the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the display device is positioned within the control knob and a lens as recited in the claim.  However, Montalvo ‘795 discloses a module (note Montalvo ‘795) with a rotary control knob (note 12 of Montalvo ‘795) extending out of the housing of the module and a ring type potentiometer (note 14 of Montalvo ‘795) surrounding a base of the rotary knob within the housing of the module, wherein the rotary control knob includes an electric display (note 16 of Montalvo ‘795) that does not rotate with the .    

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (US 2006/0214506 A1) in view of Montalvo et al. (US 7,342,186 B2) and Montalvo (US 7,462,795 B2), and further in view of Kojima et al. (US 2004/0007450 A1).
Regarding claims 7-8, the modified device of Albright et al. discloses all claimed limitations as set forth above including the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the control knob comprises a sensor that operatively detects a push of the control knob representing input from a user and a sensor that operatively detects a turn of the control knob representing input from a user.  However, Kojima et al. discloses rotary control knob (4) comprising a sensor unit (8B) senses the rotation of the rotary knob (4) and a sensor unit (9A) that operatively detects a push of the control knob representing input from a user (note [0045]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the input device of the Albright et al. to provide sensors as taught by Kojima et al. will provide accurate positions of the input device and thus making it more efficient. 

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Albright et al. (US 2006/0214506 A1) in view of Montalvo et al. (US 7,342,186 B2) and Montalvo (US 7,462,795 B2).
claim 15, Albright et al. discloses all claimed limitations as set forth above including the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the input device comprise a hollow shaft potentiometer.  However, each of Montalvo et al. and Montalvo discloses a module (note 10 of Montalvo et al. ‘186 and Montalvo ‘795) with a rotary control knob (note 16 of Montalvo et al. ‘186 and 12 of Montalvo ‘795) extending out of the housing of the module and a ring type potentiometer (note 18 of Montalvo et al. ‘186 and 14 of Montalvo ‘795) surrounding a base of the rotary knob within the housing of the module, wherein the rotary control knob includes a center push button actuator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the input device of the Albright et al. to be a rotary knob with a hollow shaft potentiometer as taught each of Montalvo et al. and Montalvo is an engineering design choice as such knob will provide smooth operation of the device while making it easier to use for the user.    
The modified device of Albright et al. discloses all claimed limitations as set forth above including the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the display device is positioned within the control knob and a lens, wherein the display device does not rotate while the control knob is operatively rotated as recited in the claim.  However, Montalvo ‘795 discloses a module (note Montalvo ‘795) with a rotary control knob (note 12 of Montalvo ‘795) extending out of the housing of the module and a ring type potentiometer (note 14 of Montalvo ‘795) surrounding a base of the rotary knob within the housing of the module, wherein the rotary control knob includes an electric display (note 16 of Montalvo ‘795) that does not rotate with the rotation of the rotary knob (note col. 4, lines 35-36) and having a protective lens (note 100 of Montalvo ‘795).  It would have been obvious to one having ordinary skill in the art at the time the invention 
Re-claim 16, the modified device of Albright et al. discloses the under dash mount unit is operatively installable in any orientation (note the communication bus interface 130 or other various interfaces including power MOSFET disclosed in [0025], [0026], [0031]-[0032], [0056], [0057], [0069] and [0073] and thus it is understood that any of the interfaces can be positioned in various way and various places of the towing vehicle and towed vehicle as desired).
Regarding claims 17-19, Albright et al. discloses all claimed limitations as set forth above including the under dash mount unit (note the communication bus interface 130 or other various interfaces including power MOSFET disclosed in [0025], [0026], [0031]-[0032], [0056], [0057], [0069] and [0073], and the control unit comprising an input device (250) which could be buttons, slide knob, touch-screen, etc. (note [0054]), two seven segment display (230) and also includes a potentiometer (note [0055]), but fails to disclose the input device comprise a hollow shaft potentiometer.  However, each of Montalvo et al. and Montalvo discloses a module (note 10 of Montalvo et al. ‘186 and Montalvo ‘795) with a rotary control knob (note 16 of Montalvo et al. ‘186 and 12 of Montalvo ‘795) extending out of the housing of the module and a ring type potentiometer (note 18 of Montalvo et al. ‘186 and 14 of Montalvo ‘795) surrounding a base of the rotary knob within the housing of the module, wherein the rotary control knob includes a center push button actuator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the input device of the Albright et al. to be a rotary knob with a hollow shaft potentiometer as taught each of Montalvo et al. and Montalvo is an engineering design choice as such knob will provide smooth operation of the device while making it easier to use for the user.    
Re-claim 20, Albright et al. discloses at least one of the dash mount unit or under dash mount unit operatively enter a sleep mode (note [0047], [0084] and [0086]) in response to at 
Re-claim 21, Albright et al. discloses at least one of the dash mount unit or under dash mount unit operatively exits the sleep mode upon activation of manual braking, gain adjustments, boost adjustments, stoplight activation, or accelerometer readings (note [0047], [0084] and [0086]).

Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Regarding Albright, the applicant argues that the faceplate of Albright is not analogous to the dash mount unit of claim 1 since the faceplate does not include a processor and an accelerometer that determines braking characteristics for controlling the brakes of the towed vehicle as recited in claim 1.  The examiner disagrees.  The examiner notes that Albright discloses a brake control unit 10 (corresponds to the claimed dash mount unit) comprising interfaces shown in fig 1A (corresponds to the body of the claimed dash mount unit) and a faceplate 200 (corresponds to the display device of the claimed dash mount unit) including the input device 240, 242, 250 (corresponds to the input device of the claimed dash mount unit).  The claim requires the body of the dash mount unit comprises the first processor and the accelerometer and not the display device.  Therefore, it is understood that the faceplate 200 of Albright which corresponds to the display device does not required to have a processor and an accelerometer as argued by the applicant in the remarks.  As set forth above, Albright clearly discloses a dash mount unit (10) comprising a body (note the structure of the control unit 10 shown in fig. 1A) comprising an accelerometer (note [0042]-[0043]) and a first processor (note 
The applicant further argues that the brake controller does not include a second processor that segregates functions between two processors located on different devices.  The examiner disagrees.  The examiner notes that Albright discloses a brake control unit (10) corresponds to the claimed dash mount unit and other control units (although not shown but note that each of the towing vehicle and the towed vehicle includes separate main electronic control device (ECU) that are connected to the dash mount unit 10 via the communication bus of the dash mount unit 10 disclosed in [0025], [0026], [0028], [0031]-[0032], [0056], [0057], [0069] and [0073]) corresponds to the claimed under dash mount unit, wherein the under dash mount unit includes the second processor.  Just for clarity, the body of the claimed dash mount unit includes the first processor and the claimed under dash mount unit includes the second processor.  As set forth above, Albright clearly discloses a dash mount unit (10) comprising a body (note the structure of the control unit 10 shown in fig. 1A) comprising an accelerometer (note [0042]-[0043]) and a first processor (note 300 and [0036]) to determine braking characteristics for controlling the brakes of the towed vehicle (note [0028]) and the under dash mount unit communicatively coupled to the dash mount unit (although not shown but note that each of the towing vehicle and the towed vehicle includes separate main electronic control device (ECU) that are connected to the dash mount unit 10 via the communication bus of the dash mount unit 10 disclosed in [0025], [0026], [0028], [0031]-[0032], [0056], [0057], [0069] and [0073]) and comprising a main control board including a second processor to control the brakes of the towed vehicle based on the braking characteristics received from the dash mount unit (note [0028] for the processor of the brake control unit 10 receives input signals from various sources including other processors on the towing vehicle and generates the appropriate output signal to control the braking operation of the towed vehicle), wherein the under dash mount unit is separate from the body of the dash mount unit (note [0026] disclose the control unit can be .
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/            Examiner, Art Unit 3657